DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 05/30/2022 has been entered and acknowledged by the Examiner.
In the instant application, claims 1, 3-10 and 12-18 have been considered and examined.  Claim(s) 2 and 11 has/have been canceled.  
	

Allowable Subject Matter
Claims 1, 3-10 and 12-18 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations the wavelength conversion element, wherein the first positioning portion comprises a plurality of first positioning structures, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion comprises a plurality of second positioning structures disposed at the inner edge and the outer edge, and the first positioning structures are adapted to engage with the second positioning structures are not disclosed. 
The closest prior art are Chen (CN209525553U) and Hsieh et al. (CN207851495U). While Chen discloses a wavelength conversion element (Fig. 4a; 100a) wavelength converter), comprising a substrate (Fig. 2; 110 substrate) and a wavelength conversion layer (120 wavelength conversion layer or 120+140+150) and Hsieh discloses a wavelength conversion element (100 wavelength convert wheel), comprising a substrate (120 turntable) and a wavelength conversion layer (130 wavelength conversion layer), wherein: the substrate (121) has a bearing surface (121 internal ring portion)  and a first positioning portion (150 glue line). Neither Chen nor Hsieh disclose or suggest in summary wherein the first positioning portion comprises a plurality of first positioning structures, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion comprises a plurality of second positioning structures disposed at the inner edge and the outer edge, and the first positioning structures are adapted to engage with the second positioning structures.
Claim 5 is allowable because limitations the wavelength conversion element, wherein the first positioning portion comprises a first positioning structure, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion is a counterweight portion extending from the inner edge of the substrate to the center of the substrate, the first positioning structure is protruded from the bearing surface, and the first positioning structure and the counterweight portion are respectively engaged with each other are not disclosed. 
The closest prior art are Chen (CN209525553U) and Hsieh et al. (CN207851495U). While Chen discloses a wavelength conversion element (Fig. 4a; 100a) wavelength converter), comprising a substrate (Fig. 2; 110 substrate) and a wavelength conversion layer (120 wavelength conversion layer or 120+140+150) and Hsieh discloses a wavelength conversion element (100 wavelength convert wheel), comprising a substrate (120 turntable) and a wavelength conversion layer (130 wavelength conversion layer), wherein: the substrate (120) has a bearing surface (1222 wavelength converting region)  and a first positioning portion (150 glue line). Neither Chen nor Hsieh disclose or suggest in summary wherein the first positioning portion comprises a first positioning structure, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion is a counterweight portion extending from the inner edge of the substrate to the center of the substrate, the first positioning structure is protruded from the bearing surface, and the first positioning structure and the counterweight portion are respectively engaged with each other.
Claim 10 is allowable because limitations the projection apparatus, wherein the first positioning portion comprises a plurality of first positioning structures, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion comprises a plurality of second positioning structures disposed at the inner edge and the outer edge, and the first positioning structures are adapted to engage with the second positioning structures are not disclosed. 
The closest prior art are Chen (CN209525553U) and Hsieh et al. (CN207851495U). While Chen discloses a projection apparatus (Fig. 2; 200 lighting system), comprising an illumination system (200), a light valve (220 light valve) and a projection lens (230 projection lens) and Hsieh discloses a projection apparatus (Fig. 8; 200 projection arrangement), comprising an illumination system (210 lighting system), a light valve (220 light valve) and a projection lens (230 projection lens). Neither Chen nor Hsieh disclose or suggest in summary wherein the first positioning portion comprises a plurality of first positioning structures, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion comprises a plurality of second positioning structures disposed at the inner edge and the outer edge, and the first positioning structures are adapted to engage with the second positioning structures.
Claim 14 is allowable because limitations the projection apparatus, wherein the first positioning portion comprises a first positioning structure, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion is a counterweight portion extending from the inner edge to the center of the substrate, the first positioning structure is protruded from the bearing surface, and the first positioning structure and the counterweight portion are respectively engaged with each other are not disclosed. 
The closest prior art are Chen (CN209525553U) and Hsieh et al. (CN207851495U). While Chen discloses a projection apparatus (Fig. 2; 200 lighting system), comprising an illumination system (200), a light valve (220 light valve) and a projection lens (230 projection lens) and Hsieh discloses a projection apparatus (Fig. 8; 200 projection arrangement), comprising an illumination system (210 lighting system), a light valve (220 light valve) and a projection lens (230 projection lens). Neither Chen nor Hsieh disclose or suggest in summary wherein the first positioning portion comprises a first positioning structure, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion is a counterweight portion extending from the inner edge to the center of the substrate, the first positioning structure is protruded from the bearing surface, and the first positioning structure and the counterweight portion are respectively engaged with each other.
The remaining claims are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875